UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
OLUSEYI ADENIJI,                                                     4/3/2020
               Plaintiff,                             18-CV-0761 (PAE) (BCM)
       -against-                                      ORDER
NEW YORK STATE COMPTROLLER
OFFICE,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed the parties’ joint letter dated April 2, 2020 (Dkt.

No. 68), updating the Court on the status of discovery in this action. The letter notes that plaintiff

filed a copy of certain written discovery responses on ECF on February 28, 2020. (Dkt. No. 60.)

Those responses contain personal information, including plaintiff's social security number, in

violation of Fed. R. Civ. P. 5.2(a). It is therefore ORDERED that Dkt. No. 60 be SEALED.

       Plaintiff is reminded, once again, that there is no reason to file any discovery demands or

responses on ECF, unless and until such materials are the subject of a discovery motion pursuant

to Local Civil Rule 37.2 or are submitted in support of or in opposition to any other motion.

       The Clerk of Court is respectfully directed to electronically seal Dkt. No. 60, rendering it

accessible to the parties and the Court only.

Dated: New York, New York
       April 3, 2020
                                                SO ORDERED.



                                                ________________________________
                                                BARBARA MOSES
                                                United States Magistrate Judge
